OFFICE OF THE AlTORNEY            GENERAL   OF IEXA8
                                AUSTIN




Rcnorable    Jemo8 A.   Ouest
County   Attorney
amp couBty
Fittrburg, es4kesr




          30 6ro in feocip
aat0   and puoto ~POBI your




                                   Y, it has booomo Impore-
                                 payment in aash for rator
                        008, iiatsaa  of aoooptfng a8 horoto-
                         u0a agalmt th0 ocr~eral mna of tho
                         II rla of the inability of the
                         this obllptlon logally, threui#
                       a ~alntaiwa   tborobJ, tho County
                       * Court pP880a an odor at It8 regular
                       Of thin yOW, PW$UfriB(s pmOBt     in 048h
       Out Or th0 @oIlOral ftlad, for watOr and 8Oworom 8Or-
       ThO8, ana also, 8alary of the Wurtheu80 J8rdbor.
       of fSO.00 $WP menth, netwitlmtendl.n& that than 18
       an OUt8tiknah.g   a8fi0lt  agaln8t tho 8aid &moral ma.

          'Wov, tho aotlon of tho Od881onOM'      Court,
       uider tbo eari   of tho wrltbs, woo borrod PM? the
                                                           747

FionorableJames A. Guest, pae,e&




    ocnviotions of that body that It Is lawful to
    pay the eotucl operating oxpensee of the aounty,
    in oo8h, rm5 the proper fma, regardless of any
    dafioite, or reglatertrdsorip that might be out-
    atending, especially, in oonsideratlon of the
    preSsing neoessity to meet thi8 emergenoy;how-
    ever, the County Tron6uror doe8 not rO8poad to the
    order of the COmd8SioBere’ Court, and In oon8e-
    quanoe thereof, I, aa County Attorney,    advirred
    the Treasurer that, under the provisions of
    Article 1709, It was ag oplaion that he would be
    aoting within the law In oomplying with tho orders
    duly passed by the CommisslonersgCourt in this
    ease. My advice wes submitted to the Treasurer
    in writing, but having railed to retain a copy 0r
    same, I am unable to &ive you the bcneilt    of the
    wmdlng of my opinion in it6 entirety but It We8
    substantially as outlined above In this paragraph.
    liyadvice to the Treasurer, 18 also disregardOd,
    as In the case or the order of the CommlesIoner8*
    Court.
       "It oocurs to me that the throat and detePmIna-
    tion of the City to aiaoontinue the water ana 8-r
    8ervioe8 to the County Courthouao, oonetltutoe an
    omergenoy whloh duly jastitiee the aourao we bavo
    taken, since hundreda of pcraona, including jurio8
    and prisoner8 in Jail, all oourts and regular dounty
    offioiale, together tith people from a dlstsnuo,
    patronize tke orrices of the Courthouse daily.
        Tour edvfoe on the following questions will be
     fully appreciated:
       "No.1. under Article 1709, 1s it the duty of
       the County Trestsurorto aomply with the ardor
       passed by the Cosaairsfoners~Court, as herein
       above outlined?
        w0.e.   If the oraer of the CoDZkissiOnOP8'Court
        as above outllned, should be fully complied with
       by the County Traasarer, and such order Should
       be routi to bs inwia,   roula the Treasurer bo
       llabls on his bond, or in any mtmner whatSoeVw?
                                                                             748


Honorable James k..Cueat, page #3




          "NO. 3. fr an order is pamed by the Comis-
          siocera' Court, in ,qoodfaith, and 8am4 be-
          coxes affeotlva, and later such order is found
          to be invulla, ii fUna or the oounty havo been
          expended thereundar, and no fraud is shown, rho
          is liable and,what the penalty?
          *NO. 4.  Ia a County Commlaelon6rs*Court in any
          mmner  subservient to the directions of the
          County TreaSur4r, in authorizing the dlsbur8e-
          rent or county runas ror operetlhg pwposo 0r
          the county?
          "MO. 5.    In the abaenoe of fraud or flagrant via-
          lstion of State law8, 1s a County Tw8uror              jueitl-
          fied in dieregarding ordOr8 duly paasod by a
          Comml4elon4rS~ CoSt'ln good faith, for the pur-
          pooaeof promoting th4 welfare oi the oounty.
          wherein such orbs8 requlrs the aervloee and oo-
          oyeratlon of the County TrOaaur8r?w

        We feel that the rlrat important question im0lv0a
here   is _ the power of
                     the COllml2S81OnOr8'
                                        Court to sat aolaa
a portion of the rev4nu4 of the oounty as a fund for the pay-
mont in oaah for wetef, ssrerage and janitor ssrvloea for the
County Courthouse, to be paid in prOfer4noe over othecrreglr-
tared indebtedcase 4f the oounty.
          16 the   ease    of   Honard   VS.   Henderson County, 116 9. W.
479, Chier Sust!.ceBond said:
          "The county treaaurer,,by atatuto. 18 the 4us-
       todlan of county funds; and the statute, Artiolo
                s., direate that: 'Eech oounty treaeurar
       1025, I-L.
       shall keep a well-bound book in which he ehall
       re@ster all alaims against his county in the
       ordaf of presentation, and~lf more than one 18
       presented at the same tine be shall register then
       in the order OS thafr date. H4 shall pay no suoh
       claim or any part ther0or, nor shall the Oarno,or
       any part tharaof, be raaalvod by any officer in
                                                               749


Honorable &uses A. Guest, page #4




     psyuxnt of any Indebtedness to the county, until
     It hns been duly regfstered in nacordame with
     the rrcvlsions of this title. 131 cleims in eech
     class shall be p6L-3in the order in which they
     ore registered!: bnd, Article 1713, that: 'The
     county treesurer shall not pay any zimey out of
     the county treasury eroept In pursuance of a
     certiflaate.or rarrsnt from some oftlaer euth-
     orlzed by low tv issus the s6nie* * **.
       "The langmge of the stetute8 Is plain, the
    authority $a exclusive and prese&s no ground
    for construatlon. The aounty treasurer is not
    authorized to pay claims o&nat   the aounty,
    exaept on warrants drawn by sonxeofflaer auth-
    orized by law to lsfsue@ame; snd the coxmlseion-
    era' court Is without power to bLna the aounty
    by contract or otharwlse to pay alaims in cash,
    without providing some means for such payments,
    thereby giving preiereace in payment over other
    registered indebtednear of the oounty."

        The coae of Wlllcinsea~8. Frenklln county, et al.,
94 5. W. (2d) 1190, holCs.lo substnnoe that Article 1625
clearly provides the order in which clnlstsdrawn agaIn&
the Oounty Treasurek are to be paid, and amnmt@ to an
appropriation o? the funds of the County Treesury.to the
payment of all. alalma legally drawmagsinst the eeveral
olassss of fundsln the order of their reglstratlor.
        Therefore, under this deofeion, the order of the
Commlaeioners* Court of Camp County requiring paysent in
oa8h out of the General Fund for water, sewerage and janitor
services, is oiolntlve of Article 1625, Revised Clvll atat-
utea, and is therefore void.
        In view br the above ruling, we reel that it is un-
necessary to enswar further the questions submitted by you.